 

 

  

 

 

 

 

 

 

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED ..j
UNITED STATES DISTRICT COURT poc #: Bo
SOUTHERN DISTRICT OF NEW YORK To 7] , atm
DATE FILED: £//!/12._.|
MARY TULLIE CRITCHER ET AL., _— eon
Plaintiffs, 18-cv-5639 (JGK)
- against - MEMORANDUM OPINION &
ORDER
L’'OREAL USA INC., ET AL.,
Defendants.
JOHN G. KOELTL, District Judge:
The plaintiffs -- Mary Tullie Critcher, Twoana Clark-

Sheppard, Victoria Marynovsky, Patrica Belbot, Jessica Petrie,
Linda Feiges, Sarah McQueary, and Georgette C. Fournier -- are
consumers of liquid cosmetics that are marketed and sold by
defendant L’Oréal USA, Inc. (‘“L’Oréal”).! The plaintiffs bring
this putative class action under the Declaratory Judgment Act
(“DJA”), 28 U.S.C. § 2201 et seq., and various state consumer
protection statutes. The plaintiffs also bring claims of unjust
enrichment and breach of the implied warranty of
merchantability. The plaintiffs allege that four of the
defendant’s products are deceptively labeled because they fail
te make clear that the cosmetics dispensers will leave a

significant amount of the product in the containers.

 

1 ATC Associates Inc. and ATC Group Services, LLC are also listed as

defendants on the docket. Because these defendants are not discussed
in the second amended complaint, the nature of the plaintiffs’ claims
against these defendants is unclear.

 

 

 
L’Oréal moves to dismiss the entire second amended
complaint (“SAC”) on grounds of federal preemption, lack of
standing, and failure to meet the operative pleading standards.
For the reasons explained below, the L’Oréal’s motion to dismiss
the SAC is granted.

I.

In deciding a motion to dismiss pursuant to Rule 12 (b) (6),
the allegations in the complaint are accepted as true, and ail
reasonable inferences must be drawn in the plaintiff's favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

 

2007). The Court’s function on a motion to dismiss is “not to
weigh the evidence that might be presented at a trial but merely
to determine whether the complaint itself is legally

aufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

 

1985). The Court should not dismiss the complaint if the
plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

 

U.S. 544, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 

(2009). While the Court should construe the factual allegations

in the light most favorable to the plaintiff, “the tenet that a

 
court must accept as true all of the allegations contained in
the complaint is inapplicable to legal conclusions.” Id,

When presented with a motion to dismiss pursuant to Rule
12(b) (6), the Court may consider documents that are referenced
in the complaint, documents that the plaintiff relied on in
bringing suit and that are either in the plaintiff’s possession
or that the plaintiff knew of when bringing suit, or matters of

which judicial notice may be taken. See Taylor v. Vt. Dep’t of

 

Educ., 313 F.3d 768, 776 (2d Cir. 2002); Chambers v. Time

 

Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002).
IT.

The following facts are taken from the SAC and are accepted
as true for purposes of this motion.

The plaintiffs are consumers of defendant L’Oréal’s
cosmetic products. There are four products at issue in this case
-~- L’Oréal Visible Lift Serum Absolute, L’Oréal Age Perfect Eye
Renewal Eye Cream, L’Oréal Revitalift Bright Reveal Brightening
Day Moisturizer, and Maybelline Superstay Better Skin Skin-
Transforming Foundation (collectively, the “products”). Of these
four products, the plaintiffs only purchased the Visible Lift
Serum and Age Perfect Bye Cream. SAC 991 47, 50, 52, 54-56, 59,
62, 70, 72. |

The products are sold in sealed bottles, which are often

made of glass. Id. 7 8. Consumers access the products through a

 
pump. Id. @ 7. The plaintiffs agree that the containers for each
of the products accurately state the total amount of the product
packaged inside the container, but nonetheless contend that the
labels are misleading because the pumps fail to dispense a
significant amount of the viscous cosmetics. Id. Because the
product containers are sealed shut, consumers are unable to
remove the pumps safely to access the remaining product. Id.
G8.

Plaintiff Critcher purchased Visible Lift Serum Absolute in
June 2016 and paid approximately $13. Id. 97 47. Critcher was
unable to use all of the liquid foundation that she purchased
because it could not be dispensed completely from the container.
Id. 7 48. However, because Critcher assumed that the first
container that she purchased was uniquely defective, she bought
the same product again in 2017. Id. @ 50. Again, Critcher was
unable to access all of the liquid foundation that she purchased
because it could not be completely dispensed. Id. 7 51. The
remaining plaintiffs all had similar experiences with their
L’Oréal purchases. Id. (4G 52-74. Some of the plaintiffs were
only able to access half of the product that they purchased. Id.
17, 19, 43, 53, 58, 73.

Many consumers have complained on L’Oréai’s website about
their inability to access the products. Id. Ff 13-14, 39.

L’Oréal has acknowledged these complaints, but has not fixed its
packaging or changed its product labels. Id. 4% 14, 16, 38, 40,
The plaintiffs claim that if they had known that they would not
be able to access significant amounts of the products because of
the packaging, they would not have purchased the products. Id.
GI 19, 74.

Accordingly, the plaintiffs brought this putative class
action, alleging that L’Oréal’s products are deceptively
labeled. Counts I through IX allege violations of various state
consumer protection statutes. Count X alleges a claim for unjust
enrichment, Count XI seeks declaratory and injunctive relief,
and Count XII pleads a breach of the implied warranty of
merchantability.

Imr.
A.

L’Oréal argues that the plaintiffs’ claims are preempted by
federal law, which requires that L’Oréal label its cosmetic
products packaging with the entire net quantities of their
contents. L’Oréal argues that these requirements preempt the
theory underlying the plaintiffs’ state law claims -- that
L’Oréal misled the plaintiffs by “fail[ing] to disclose to
consumers that they will not be able to access or use a large
percentage . . . of the product purchased.” Id. @ 7.

The Federal Food, Drug, and Cosmetics Act (“FDCA”), 21

U.S.C. § 301 et seq., “sets out a comprehensive statutory
framework for regulating the development and marketing of food,
drugs, and cosmetics.” Bowling v. Johnson & Johnson, 65 F. Supp.
3d 371, 374 (S.D.N.¥. 2014). “The FDCA was enacted in 1938 as
part of a comprehensive federal regulatory scheme to protect
consumers from fraud or misrepresentation in the sale of food,

drugs, and cosmetics.” O’Connor v. Henkel Corp., No. 14cv5547,

 

2015 WL 5922183, at *3 (E.D.N.Y. Sept. 22, 2015). The United
State Food and Drug Administration (“FDA”) has authority to
promulgate regulations enforcing the FDCA, Id.; 21 U.S.C.

§ 371(a).

Pursuant to this regulatory authority, FDA regulations
require that the “label of a cosmetic in package form shall bear
a declaration of the net quantity of contents.” 21 C.F.R.

§ 701.13(a). The plaintiffs agree that L’Oréal’s products comply
with this requirement, because their labels accurately state the
net weight of the product contained in the containers.

The Supremacy Clause establishes that federal law “shail be
the supreme Law of the Land... any Thing in the Constitution
or Laws of any State to the Contrary notwithstanding.” U.S.
Const., art. VI, cl.2. “{S]tate law is naturally preempted to

the extent of any conflict with a federal statute.” Crosby v.

Nat’l Foreign Trade Council, 530 U.S. 363, 372 (2000). That is,

 

preemption exists “where it is impossible for a private party to

comply with both state and federal law.” Id. The FDCA expressiy
preempts any state law setting forth a “requirement for labeling
or packaging of a cosmetic that is different from or in addition
to, or that is otherwise not identical with, a requirement
specifically applicable to a particular cosmetic or class of
cosmetics under [the FDCA] . . . or the Fair Packaging and
Labeling Act [{(‘FPLA’)], {15 U.S.C. § 1451 et seq.).” 21 U.S.C.
§ 379s. The FPLA also carries its own provision expressly
preempting state law that differs from FPLA labeling
requirements. See 15 U.S.C. § 1461 (stating that “it is the
express intent of Congress to supersede any and all laws of the
States . . . insofar as they may now or hereafter provide for
the labeling of the net quantity of contents of the package of
any consumer commodity . . . which are less stringent than or
require information different from the requirements of section
1453 of this title or regulations promulgated pursuant
thereto”).

Based on these provisions, preemption is “appropriate when
a state law prohibits labeling that is permitted under federal
law. But it is also appropriate when a state law prohibits
labeling that is not prohibited under federal law. The standard,
in other words, is not whether a state law actively undermines
federal law. It is whether state law diverges from federal

law at all.” See Bowling, 65 F. Supp. 3d at 375. Plaintiffs can

 

“escape the preemptive force of the FDCA only if their claims
seek to impose requirements that (1) are identical to those
imposed by the FDCA, or (2) are outside the scope of the
relevant federal requirements.” O'Connor, 2015 WL 5922183, at
*5,

In this case, the plaintiffs’ alleged injury flows directly
from the labeling of L’Oréal’s products. These claims are
preempted because the “federal regulatory scheme addresses
measurement and labeling of product quantity head-on.” Id. Not
only did federal law permit L’Oréal to label its cosmetic
products with the net quantity of the containers’ contents
irrespective of the amount that was accessible through the
pumps, but federal law also required such labeling. By asserting
that L’Oréal should have also informed consumers that they would
not be able to access all of the product contained in the
packaging, the plaintiffs seek labeling that is “different from
or in addition to,” the requirements set forth in the FDCA. 21
U.S.C. § 379s. Such claims are expressly preempted.

The plaintiffs attempt to escape the FDCA’s preemptive
force in two ways. First, the plaintiffs cite a provision of the
FDCA that states that cosmetic labels may not be “false or
misleading in any particular.” See 21 U.S.C. § 362(a). The
plaintiffs argue that their claims are consistent with federal
law because L’Oréal’s labels are misleading. Second, the

plaintiffs assert that they are not seeking additional labeling
but, rather, they are seeking damages for past harms inflicted
by L’Oréal’s alleged deception. Neither argument is persuasive.
The FDCA broadly states that a “cosmetic shall be deemed to
be misbranded if its labeling is false or misleading in any
particular.” Id. This broad provision does not override the
FDCA's more specific requirements for cosmetic labels. See

Canale v. Colgate-Palmolive Co., 258 F. Supp. 3d 312, 320

 

(S.D.N.Y. 2017). If § 362(a) “were the only federal requirement”
related to the plaintiffs’ claims, the plaintiffs’ claims might
not be preempted. See id. However, other provisions of the FDCA
“specifically regulate[{] the subject matter of [the]
plaintiff[s’] state law claims, and those claims seek to impose

requirements not identical to federal requirements.” Id.

 

2 The plaintiffs rely on a decision from the Ninth Circuit
Court of Appeals, Ebner v. Fresh, Inc., 838 F.3d 958 (9th Cir.
2016), to argue that their claims are not preempted by the FDCA.
In Ebner, the Court of Appeals explained that the plaintiff’s

 

claim -- that a lip balm label was misleading because it did not
contain a supplemental statement that some product would remain
in the container -- was not preempted by the FDCA because,

unlike in this case, the state law upon which the plaintiff
relied was “virtually identical” to § 362(a) of the FDCA. Id. at
965 (explaining that “the state-law duty that Plaintiff seeks to
enforce under the [California state law] is identical to [the
defendant’s}] duty under the FDCA).” Ultimately, the Court of
Appeals affirmed the district court’s dismissal of the
plaintiff’s claim because it was not plausible that the
product’s accurate net weight description was misleading. As the
Court of Appeals explained, a reasonable consumer would know
that some of the product would remain in the container. Id. at
965-66. As explained below, the same is true of L’Oreal’s
products.

 
The plaintiffs’ claims are also preempted by the FPLA,
which “supersede[s]” any state laws in the area of “net
quantity” labeling that “require information different from” the
FPLA’s cosmetics labeling requirements. 15 U.S.C. § 1461. The
FPLA does not include a similarly broad provision providing that
a cosmetic will be deemed misbranded if it is “misleading in any
particular.” Rather, the FPLA requires that the “net quantity of
contents (in terms of weight or mass, measure, or numerical
count) shall be separately and accurately stated in a uniform
location upon the principal display panel of that label.” 15
U.S.C. § 1453(a) (2). The plaintiffs do not dispute that
L’Oréal’s products comply with the FPLA.

Moreover, the plaintiffs’ assertion that they are seeking
damages for past deception rather than different labeling is
unavailing, because the damages that the plaintiffs seek are
based on the allegation that L’Oréal did not provide labeling
that would cure the allegedly deceptive nature of the packaging.

Accordingly, the plaintiffs’ claims are preempted.

 

 

 

 

Moreover, in its discussion of preemption, the Ninth
Circuit Court of Appeals did not address the FPLA, which also
preempts the plaintiffs’ claims. See 15 U.S.C. § 1461. And
unlike the FDCA, the FPLA contains no broad provision that a
“cosmetic shall be deemed to be misbranded if its labeling is
false or misleading in any particular.” See 21 U.S.C. § 362{(a).
Accordingly, the plaintiffs’ claims are independently preempted
by the FPLA.

 

10
B.

Additionally, the plaintiffs have not pleaded plausibly
that a reasonable consumer would be deceived by L’Oréal’s
products.

To determine whether a practice is materially deceptive or
misleading, courts analyze whether the practice would be
misleading to “a reasonable consumer acting reasonably under the

circumstances.” Podpeskar v. Dannon Co., Inc., No. locv8478,

 

2017 WL 6001845, at *3 (S.D.N.¥. Dec. 3, 2017) (quotation marks
omitted). Although this issue may involve questions of fact,
“courts may resolve the issue at the motion-to-dismiss stage,
where the pleading does not plausibly allege that a reasonable
consumer would be deceived.” Id.

The plaintiffs attach photographs of the products to the
SAC. The products are packaged so that the pump dispensers are
visible to purchasers. See SAC (7 8-9; Def. Exs. A-D. It is
undisputed that the products’ labels correctly disclose the
weight of the cosmetics inside. Products with pump dispensers
proliferate the market for cosmetics. A reasonable consumer
would know that a container that dispenses a viscous cosmetic
through a pump will not dispense all of the cosmetic, Consumers
are generally aware that they will not be able to extract every
bit of product from such containers. This awareness is grounded

both in common knowledge of pump dispensers and consumer

11
familiarity with viscous substances like soaps, shampoos,
conditioners, toothpastes, lotions, sunscreen, hair gels,
ointments, and other cosmetics and personal care products that a
reasonable consumer would know to be viscous. See Hillen v.
Blistex, Inc., No. 17cv2074, 2017 WL 2868997, at *3 (N.D. Til.
July 5, 2017) (“Indeed, as other courts have observed, consumers
are generally aware that they may not be able to extract every
bit of common products such as ‘toothpaste, peanut butter,
shampoo, and many other products’ from their packaging.”
(citation omitted)). The plaintiffs’ disappointment in L’Oréai’s
packaging design “does not establish deception, nor does it
transform defendant’s accurate labeling of the product’s net
weight into fraud by omission.” See id.

Accordingly, the plaintiffs have not alleged plausibly that
a reasonable consumer would be deceived by the products’
packaging. For these same reasons, the plaintiffs have failed to
-establish a viable claim for relief, and the SAC is dismissed.

CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent they are not specifically addressed, they
are either moot or without merit. For the reasons explained
above, the defendants’ motion to dismiss the SAC is granted. The

Clerk is directed to enter Judgment dismissing the Second

12

 

 
Amended Complaint and closing this case.

directed to close all pending motions.

SO ORDERED.

The Clerk is also

Dated: New York, New York ee Lele
July 11, 2019 KS & .

13

 
 

ehn G. Koeltl
d States District Judge

 

 
